[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On June 5, 2001, a verdict was returned by the jury for the total sum of $8774.50.
On the date of the trial the defendant filed an offer of judgment for $5500. The plaintiff during the trial presented as a witness Dr. Michael Luchini the treating physician. On July 27, 2001 the plaintiff filed a bill of costs seeking reimbursement for the physician's claimed fee of $2000. The defendant has objected to the fee claimed by the doctor as well as the subpoena cost for his appearance.
The defendant contends that pursuant to C.G.S. § 52-193 the offer of judgment was greater than the plaintiff's final recovery. The net sum received by the plaintiff after redirection for collateral source payments was $5000.
Connecticut General Statutes § 52-19 (b) provides the plaintiff "shall recover no costs accruing after he received notice of the filing of such offer . . ." The offer of judgment filed by the defendant the day of the trial was made after the plaintiff had incurred the obligation to pay the expert his fee. This financial obligation accrued to the plaintiff CT Page 14699 prior to the date of trial when the physician agreed to make himself available for the trial. During the testimony of the physician he testified he had been served with a subpoena prior to the trial and therefore his fee was an obligation incurred prior to the filing of the offer of judgment by the defendant.
For the foregoing reasons the experts fee for Dr. Luchini will be allowed for the sum of $1500. The cost of the subpoena for $35 will also be allowed if proper documentation is filed with the clerk for that sum.
Howard F. Zoarski, Judge Trial Referee